Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-9 and 11-21 is indicated because the prior art of record does not show or suggest the steps of measuring a fluid temperature selected from the group consisting of an inlet fluid temperature, an outlet fluid temperature, and a combination thereof to provide at least one measured temperature value; comparing said at least one measured temperature value to a target value for said liquid temperature measured in step (c) to determine a difference; and one or more of adding fluid into and removing fluid from at least one location in said heating chamber until said difference is lower than a maximum allowable difference and to maintain a temperature profile across said heating chamber as recited in claims 1-9 and 11-12; said plurality of nozzles is configured such that a ratio of volumetric flow rate of fluid discharged into said heating chamber to volumetric flow rate of fluid removed from said heating chamber near an inlet area of said heating chamber is greater than a ratio of volumetric flow rate of fluid discharged into said heating chamber to volumetric flow rate of fluid removed from said heating chamber near an outlet area of said heating chamber as recited in claims 13-20; and said one or more of adding fluid and removing fluid of step (c) includes discharging a portion of said fluid into said heating chamber and withdrawing a portion of said fluid from said heating chamber, respectively, via a plurality of nozzles distributed along a length of said heating chamber between said inlet are and said outlet area, and a ratio .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 23, 2021